UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
SHARMAINE MALLET CASE NO. 6:19-CV-00427
VERSUS JUDGE SUMMERHAYS
JASON GEANS ET AL MAGISTRATE JUDGE HANNA
MEMORANDUM RULING

The present matter before the Court in this § 1983 case is a Motion to Dismiss Penalty,
Punitive, or Exemplary Damages [Doc. 4] filed by defendants Jason Geans, James Mitchell, Logan
Duplechien, and the City of Carencro. As explained below, this motion is GRANTED in part and
DENIED in part.

I.
BACKGROUND

This is a survival and wrongful death lawsuit brought by Sharmaine Mallet on behalf of
her minor child, B.M., alleging that the child’s father died after an encounter with City of Carencro
police officers. Plaintiffs allege that at approximately 10:30 pm on June 13, 2018, Officers Jason
Geans, James Mitchell, and Logan Duplechien of the Carencro Police Department responded to a
disturbance call. According to Plaintiffs, the officers encountered Nathaniel McCoy, “naked,
incoherent and obviously in an altered mental state.”! Plaintiffs allege that the three officers took
McCoy into custody and placed handcuffs on his wrists and ankles.” Plaintiffs allege that the

officers tasered McCoy while taking him into custody.? Plaintiffs further allege that, after McCoy

 

' Complaint at J 5 [Doc. 1-2].
2 Td. at] 6.
3 Id. at 7, 10.
was restrained, the officers left him “laying face down in the grass” even though he was
“unconscious and unresponsive.” Plaintiffs allege that the officers “delayed and/or completely
failed to call an ambulance even though [McCoy] had been tasered multiple times and was
unconscious and unresponsive.”

Plaintiffs assert claims under 42 U.S.C. § 1983 and state law, contending that Officers
Geans, Mitchell, and Duplechien used excessive force and that they were not properly trained in
the use of tasers, resulting in the improper use of tasers during this incident. Plaintiffs also name
the City of Carencro (the “City’”) as a defendant on the grounds that the City is “vicariously liable
for the misconduct and/or improper training” of the three defendant officers.° Plaintiffs seek
damages for physical and mental pain and suffering, “loss of life,” and medical costs, as well as
punitive damages and attorney’s fees.’ This case was initially filed in the 15" JDC, Lafayette
Parish, Louisiana, and was subsequently removed. After removal, the Court granted leave join an
additional plaintiff.’ In the present motion, Defendants seek dismissal of Plaintiffs’ punitive
damage claims.

Il.
STANDARD OF REVIEW

Motions to dismiss for failure to state a claim are appropriate when a defendant attacks the
complaint because it fails to state a legally cognizable clam. Ramming v. United States, 281 F.3d
158, 161 (5th Cir.2001). In other words, a motion to dismiss an action for failure to state a claim

“admits the facts alleged in the complaint, but challenges plaintiff's rights to relief based upon

 

4 Id, at 498, 9.

> Id. at J 10.

6 Id. at 15.

7 Id. at YJ] 16-18.
8 See Doc. 29.

Page 2 of 6
those facts.” Jd. at 161-62. When deciding a Rule 12(b)(6) motion to dismiss, “[t]he court accepts
all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.” Jn re
Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks
omitted). In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a district
court generally “must limit itself to the contents of the pleadings, including attachments thereto.”
Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (Sth Cir.2000). However, “the court
may permissibly refer to matters of public record.” Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (Sth
Cir.1994); see also Test Masters Educational Services, Inc. v. Singh, 428 F.3d 559, 570 n.2 (Sth
Cir.2005).

Ill.
ANALYSIS

Defendants contend Plaintiffs’ claims for punitive damages must be dismissed, arguing:
(1) such damages are unavailable against a municipality in a § 1983 action; (2) such damages are
unavailable against the defendant officers in a § 1983 action; and (3) such damages are unavailable
as to any of the defendants with regard to Plaintiff's state law claims. [Doc. No. 4-1].

As to Plaintiffs’ claims for punitive damages under § 1983 against the City of Carencro,
the City argues that the claims are barred under City of Newport v. Fact Concerts, Inc., 453 U.S.
247, 271 (1981). The Court agrees that the punitive damages claims under § 1983 are barred by
City of Newport. Id.; see also Skyy v. City of Arlington, 712 Fed.Appx. 396, 401 (Sth Cir. 2017)
(“When this circuit has had occasion to address the issue of punitive damages against a
municipality we have faithfully applied City of Newport, rejecting attempts to impose punitive
damages for constitutional and other violations where Congress has not expressed a clear intention

to do so.”). Defendants’ motion to dismiss is therefore granted with respect to the City.

Page 3 of 6
Officers Geans, Mitchell, and Duplechien, argue that the punitive damages claims asserted
against them in their official capacity under § 1983 are similarly barred. The Court agrees. A suit
against a public official in his or her official capacity “generally represent[s] only another way of
pleading an action against an entity of which an officer is an agent.” Id. (quoting Monell v. New
York City Dept. of Social Services, 436 U.S. 658, 690 n. 55 (1978)). Accordingly, just as punitive
damages are unavailable from a municipality, they are likewise unavailable from an official sued
in his or her official capacity. Jd. at 167 n.13. Accordingly, punitive damages are unavailable
against the three officer defendants to the extent that they are based on actions taken in their official
capacity. See, e.g., Lopez v. Billiot, No. 09-0250, 2009 WL 1605297, at *3 (W.D. La. June 8,
2009). Defendants’ motion to dismiss is also granted in this respect.

Plaintiffs, however, argue that they have also asserted punitive damages against Officers
Geans, Mitchell, and Duplechien in their personal capacity. Defendants’ motion appears to request
dismissal of all the punitive damages claims against the three officer defendants without
distinguishing between claims brought against the defendant officers in their personal capacity
versus their official capacity. A suit against a public official in his or her personal capacity seeks
“to impose personal liability upon a government official for actions he takes under color of state
law.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). In this context, punitive damages are
available to remedy intentional or reckless violations of civil rights. Smith v. Wade, 461 U.S. 30,

56 (1983); see also Graham at 167 n.13. Punitive damages are warranted “when the defendant’s

 

* “As long as the government entity receives notice and an opportunity to respond, an official-capacity suit
is, in all other respects other than name, to be treated as a suit against the entity.” Graham at 166.

Page 4 of 6
conduct is shown to be motivated by evil motive or intent, or when it involves reckless or callous
indifference to the federally protected rights of others.” Smith at 56. Here, Plaintiffs allege the
defendant officers left McCoy “laying face down in the grass” after he was taken into custody even
though he was “unconscious and unresponsive.”!° Plaintiffs further allege that the officers
“delayed and/or completely failed to call an ambulance even though [McCoy] had been tasered
multiple times and was unconscious and unresponsive.”!!These allegations are sufficient to state
punitive damages claims against the defendant officers in their personal capacity for purposes of
Defendants’ motion to dismiss. Defendants’ motion is therefore denied with respect to these
claims.

Finally, as to Plaintiffs’ claims brought pursuant to state law, Louisiana law prohibits
“punitive or other ‘penalty’ damages . . . unless expressly authorized by statute.” International
Harvester Credit Corp. v. Seale, 518 So.2d 1039, 1041 (La. 1988); see also Chambers v. NASCO,
Inc., 501 U.S. 32, 75 (1991). As Plaintiffs have identified no Louisiana statutory provision
authorizing an award of punitive damages for their state law claims, they cannot recover punitive
damages for those claims as a matter of law.

IV.
CONCLUSION

For the reasons set forth above, Defendants’ Motion to Dismiss Penalty, Punitive, or
Exemplary Damages [Doc. No. 4] is GRANTED in part and DENIED in part as follows:
Plaintiffs’ claims for punitive damages asserted under 42 U.S.C. § 1983 against the City of
Carencro are DISMISSED WITH PREJUDICE; Plaintiffs’ claims for punitive damages under

§ 1983 against Officers Jason Geans, James Mitchell, and Logan Duplechien in their official

 

10 Td. at 4G 8, 9.
Wl Id. at § 10.

Page 5 of 6
capacity are DISMISSED WITH PREJUDICE; and Plaintiffs’ claims for punitive damages
against all Defendants pursuant to Louisiana state law are DISMISSED WITH PREJUDICE;
the Motion is DENIED to the extent that it seeks dismissal of punitive damages under § 1983

against Officers Jason Geans, James Mitchell, and Logan ee in their personal capacity.

THUS DONE AND SIGNED in Chambers on this S day of February, 2020.

(

ROBERT R. SUMMERHA
UNITED STATES DISTRICT JUDGE

Page 6 of 6
